[Cite as Sproat v. State, 2022-Ohio-746.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SHELBY COUNTY




STEVEN SPROAT,

        PLAINTIFF-APPELLANT,                               CASE NO. 17-21-16

        v.

STATE OF OHIO,                                             OPINION

        DEFENDANT-APPELLEE.




                  Appeal from Shelby County Common Pleas Court
                            Trial Court No. 21CV000037

                                       Judgment Affirmed

                             Date of Decision: March 14, 2022




APPEARANCES:

        Darren L. Meade for Appellant

        Timothy S. Sell for Appellee
Case No. 17-21-16


MILLER, J.

       {¶1} Plaintiff-appellant, Steven Sproat, appeals the July 27, 2021 judgment

of the Shelby County Court of Common Pleas denying his petition for relief from

weapons disability. For the reasons that follow, we affirm.

       {¶2} On January 4, 1999, Sproat pled guilty to one count of domestic

violence, a first-degree misdemeanor, in Shelby County Municipal Court case

number 99CRB-00005. He was sentenced to probation, fines, and costs. One year

later, Sproat was successfully terminated from probation. Since that time, Sproat

has had no other criminal record aside from an OVI charge approximately 14 years

ago.

       {¶3} On February 19, 2021, Sproat filed a “Petition for Relief from Weapons

Disability Pursuant to R.C. 2923.14(A)” in the trial court. In his petition, Sproat

stated that he applied for a concealed-carry license after completing the required

course work; however, his application was denied on the basis of his 1999

misdemeanor domestic-violence conviction. Therefore, he petitioned the trial court

to grant him relief from his weapons disability.

       {¶4} The trial court held a hearing on Sproat’s petition on May 14, 2021. At

the hearing, the State indicated it did not oppose the petition. However, on July 27,

2021 the trial court filed its judgment entry denying Sproat’s petition for relief from

his firearm disability. In its judgment entry, the trial court reasoned that 1) Sproat


                                         -2-
Case No. 17-21-16


was not under a disability imposed by R.C. 2923.13 but rather, a federal firearms

disability pursuant to 18 U.S.C. 922(g)(9), 2) the trial court did not have the

authority to relieve Sproat of any disability imposed under federal law, and 3)

because of his misdemeanor domestic-violence conviction, Sproat is not eligible for

a concealed-carry license.

       {¶5} Sproat filed his notice of appeal on August 23, 2021. He raises one

assignment of error for our review.

                              Assignment of Error

       The trial court erred as a matter of law in overruling Appellant’s
       Motion for Relief from firearm disability.

       {¶6} In Sproat’s assignment of error, he argues the trial court erred by

denying his petition for relief from firearm disability. Specifically, Sproat argues

the trial court erred by determining that he was under a federal firearms disability

and not under a firearms disability imposed by R.C. 2923.13 which he claimed the

court could remove. For the reasons that follow, we disagree.

       {¶7} Ohio’s weapons-under-disability statute, R.C. 2923.13, provides in

pertinent part that “no person shall knowingly acquire, have, carry, or use any

firearm or dangerous ordinance, if * * * [t]he person * * * has been convicted of

any felony offense of violence * * *.” (Emphasis added.) R.C. 2923.13(A).

Accordingly, by the plain language of the statute, Sproat’s conviction for



                                        -3-
Case No. 17-21-16


misdemeanor domestic violence does not trigger a firearms disability under Ohio

law because it is not a felony offense of violence.

       {¶8} Nevertheless, 18 U.S.C. 922(g)(9) provides that “[i]t shall be unlawful

for any person * * * who has been convicted in any court of a misdemeanor crime

of domestic violence, to ship or transport in interstate or foreign commerce, or

possess in or affecting commerce, any firearm or ammunition; or to receive any

firearm or ammunition which has been shipped or transported in interstate or foreign

commerce.” Accordingly, Sproat’s misdemeanor conviction for domestic violence

triggered a firearms disability under the federal Gun Control Act.

       {¶9} However, the definitions section of the Gun Control Act carves out four

exceptions to the firearms disability for misdemeanor convictions of domestic

violence:

       A person shall not be considered to have been convicted of such an
       offense for purposes of [18 U.S.C. 921 et seq.] if the conviction has
       been expunged or set aside, or is an offense for which the person has
       been pardoned or has had civil rights restored (if the law of the
       applicable jurisdiction provides for the loss of civil rights under such
       an offense) unless the pardon, expungement, or restoration of civil
       rights expressly provides that the person may not ship, transport,
       possess, or receive firearms.

(Emphasis added.) 18 U.S.C. 921(a)(33)(B)(ii).

       {¶10} R.C. 2923.14 governs the determination of whether Sproat has had his

“civil rights restored” under the meaning of the Gun Control Act. State ex rel.

Suwalski v. Peeler, ---Ohio St.3d ---, 2021-Ohio-4061, ¶ 7. In pertinent part, R.C.

                                         -4-
Case No. 17-21-16


2923.14 permits a common pleas court to grant an application for the removal of a

firearm disability provided that the applicant: (1) “has been fully discharged” if the

disability was the result of a conviction, (2) “has led a law-abiding life since

discharge * * * and appears likely to continue to do so,” and (3) “is not otherwise

prohibited from acquiring, having, or using firearms.” R.C. 2923.14(D). Sproat

reasons that all of the conditions delineated in R.C. 2923.14(D) have been met and

that, accordingly, the trial court had the ability to remove his federal firearm

disability.

       {¶11} However, in State ex rel. Suwalski v. Peeler, the Supreme Court of

Ohio recently addressed the issue of whether a state common pleas court has the

authority to grant relief from the federal firearms disability resulting from a

misdemeanor domestic-violence conviction. The Court stated that, “[u]nder Ohio’s

weapons-under-disability statute, an offender’s conviction for misdemeanor

domestic violence (or any other misdemeanor) does not bar the offender from

acquiring, having, carrying, or using a firearm.” Peeler at ¶ 28. Thus, as a matter

of federal law, Sproat, who was convicted of misdemeanor domestic violence, is

ineligible to have his firearms rights restored through the state courts of Ohio

because he never lost those rights under Ohio law. Id.

       {¶12} Furthermore, the Court in Peeler held that R.C. 2923.14(D)(3) does

not provide an Ohio court with the ability to grant relief from a firearms disability


                                         -5-
Case No. 17-21-16


to a petitioner who is convicted of misdemeanor domestic violence because “in

order for an Ohio court to grant relief from a firearms disability, the applicant must

not be ‘otherwise prohibited by law from acquiring, having, or using firearms.’”

Peeler at ¶ 29, quoting R.C. 2923.14(D)(3). However, such an individual is

prohibited by federal law from possessing firearms by virtue of his domestic-

violence conviction. Id. Thus, a person convicted of misdemeanor domestic

violence “does not qualify for any relief from * * * firearms disability under R.C.

2923.14.”    Id.   Therefore, because Sproat is prohibited by federal law from

possessing firearms, he does not qualify to have his firearms disability removed

under R.C. 2923.14. Id. Consequently, the trial court did not err by denying

Sproat’s petition for relief from firearms disability.

       {¶13} Accordingly, Sproat’s assignment of error is not well taken and is

overruled.

       {¶14} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Shelby County Court

of Common Pleas.

                                                                 Judgment Affirmed

SHAW and WILLAMOWSKI, J.J., concur.

/jlr




                                          -6-